DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 06/10/2022, and the Response and Amendment filed 05/09/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 8 has been withdrawn; (2) the 35 U.S.C. 103 rejections of claims 3-4, 12, 16-18 and 20 over Klamczynska have been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 11 over Klamczynska and Chugh has been withdrawn .
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			3-4, 11-12, 16-18, 20
Amended claims: 				1, 6, 8, 13-14
New claims: 					None
Claims currently under consideration:	1-2, 5-10, 13-15, 19
Currently rejected claims:			1-2, 5-10, 13-15, 19
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, 8-10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yahiro (JP 2015-156854; English translation relied on for citations) in view of Helgason (US 2016/0324745) and AMTA (“Industrial Applications of Membranes, 2014, America’s Authority in Membrane Treatment (AMTA)) as evidenced by Heneghan (Heneghan, C., “Why demand for aseptic packaging is increasing”, 2016, Food Dive, https://www.fooddive.com/news/why-demand-for-aseptic-packaging-is-increasing/424854/#:~:text=The%20aseptic%20packaging%20process%20allows,estimated%20six%20to%2012%20months.).
Regarding claim 1, Yahiro teaches a method for obtaining a drink with an acidic pH (corresponding to pH of 6.8 or less) (page 9, paragraph 5) comprising pigment from Spirulina (page 7, paragraph 1), wherein the method comprises at least: providing a spirulina pigment (page 7, paragraph 1); providing acidic ingredients (corresponding to fruit juices) (page 7, paragraph 7; page 8, paragraph 5); subjecting the acid ingredient to microfiltration (page 8, paragraph 5); homogenizing the spirulina pigment and acidic ingredient to obtain a drink (corresponding to ingredients being blended and uniformly dispersed in the beverage) (page 9, paragraph 6; page 8, paragraph 5).  Yahiro teaches that the container for the beverage is aseptically filled (page 12, paragraph 5), which means that the product will have a shelf life at ambient temperature for 6-12 months as evidenced by Heneghan (page 2, paragraph 3), which overlaps the claimed shelf life.  Yahiro teaches that the beverage is sterilized using appropriate sterilization technique (page 12, paragraph 4); and microfiltration is used to clarify juice (page 8, paragraph 5).  It does not teach that the beverage maintains a blue color for more than six months; that the beverage comprises phycocyanin from spirulina wherein the extract is maintained at a pH greater than 7 prior to its addition to the remaining beverage ingredients; or that the mixture comprising the phycocyanin extract is subjected to microfiltration.  
However, Helgason teaches a drink with an acidic pH (fruit juices, fruit punches, and concentrated forms of fruit juices and fruit punches [0055]) comprising phycocyanin extract [0020], [0041] from spirulina [0021], wherein the mixture comprising the phycocyanin extract is stable at a pH of 1-8 [0014].  Helgason also teaches that the blue color of spirulina is due to the phycocyanin pigment [0003] and that a beverage containing this spirulina pigment extract maintains its blue color for up to six months [0058] at room temperature [0006].  Since Helgason also teaches that the blue pigment does not experience a visually noticeable loss of blue color at the six-month mark [0105], it also suggests that the beverage maintains its blue color for more than six months as claimed.  AMTA teaches membrane filtration, which includes microfiltration (page 1, column 2, paragraph 5) not only clarifies fruit juices, but it also preserves color and flavors and removes spoilage bacteria and microorganisms resulting in longer shelf life (page 2, column 1, paragraph 4 – column 2, paragraph 1). 
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Yahiro by maintaining the mixture comprising the phycocyanin extract at a pH within a pH of 1-8 and maintaining a blue color of the beverage for more than six months as taught by Helgason.  Since Yahiro teaches that the beverage comprises spirulina pigment but does not identify the extract, a skilled practitioner would have been motivated to consult an additional reference such as Helgason in order to determine the type of pigment found in spirulina.  In consulting Helgason, the practitioner would have found that the spirulina pigment is phycocyanin which has a blue color and the practitioner would have found a phycocyanin composition that is stable at pH 1-8 and that would maintain the blue color during storage of the beverage.  Therefore, the selection of a pH for maintaining the extract from a value greater than 7 to a value of 8 renders the claimed maintenance of the extract at a pH greater than 7 obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Yahiro using microfiltration on the final beverage product as taught by AMTA.  Since Yahiro discloses that an appropriate sterilization technique is used on the beverage product and mentions the use of microfiltration for clarifying the fruit juice component, a skilled practitioner would recognize that microfiltration could also be used to sterilize the beverage product since it removes spoilage organisms while also providing a beverage product with better flavor and color and a longer shelf life.   The usage of microfiltration as the method for sterilizing the beverage means that microfiltration is the only step of sterilization for heat sensitive ingredients including the phycocyanin extract as claimed.  Although the combination of prior art does not teach that heat-sensitive ingredients are mixed together and subjected to microfiltration, the claim states that the two mixtures containing the heat-sensitive and non-sensitive ingredients are subjected to microfiltration which means it would not matter if the ingredients of the mixtures of steps (a) and (b) were produced separately since microfiltration does not involve heat.
Regarding claim 2, Yahiro teaches the invention as described above in claim 1, including the drink is made from fruit juice and the acidic ingredient is natural or concentrated fruit juice (page 8, paragraphs 4-5; page 7, paragraph 7).
Regarding claim 5, Yahiro teaches the invention as described above in claim 1, including the method comprises bottling the drink under aseptic conditions (corresponding to aseptic filling) (page 12, paragraph 5).
Regarding claim 6, Yahiro teaches the invention as described above in claim 1, including the phycocyanin extract from spirulina comprises 0.0001-1% by weight of the drink (page 7, paragraph 1), which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claim obvious.
Regarding claim 8, Yahiro teaches the invention as described above in claim 1, including an acidic drink (corresponding to pH of 6.8 or less in page 9, paragraph 5) with a shelf life at ambient temperature of more than six months (corresponding to  the container for the beverage is aseptically filled (page 12, paragraph 5), which means that the product will have a shelf life at ambient temperature for 6-12 months as evidenced by Heneghan (page 2, paragraph 3).  Since Helgason teaches that the blue pigment does not experience a visually noticeable loss of blue color at the six-month mark [0105], it also suggests that the beverage maintains its blue color for more than six months as claimed.  Helgason also teaches that the blue color of spirulina is due to the phycocyanin pigment [0003] so that the spirulina pigment in the beverage of Yahiro is phycocyanin.
Regarding claim 9, Yahiro teaches the invention as described above in claim 8, including the drink is still (corresponding to fruit juices) (page 7, paragraph 7; page 8, paragraph 5).
Regarding claim 10, Yahiro teaches the invention as described above in claim 1, including the drink is made from fruit juice (page 8, paragraphs 4-5; page 7, paragraph 7) and has a shelf life at ambient temperature of more than six months (corresponding to  the container for the beverage is aseptically filled (page 12, paragraph 5), which means that the product will have a shelf life at ambient temperature for 6-12 months as evidenced by Heneghan (page 2, paragraph 3)).  Although Yahiro does not teach  adding the sterilized mixture of step (c) into a mixing vat prior to the sterilized mixture of step (d), the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 13, Yahiro teaches the invention as described above in claim 1, including the phycocyanin extract from spirulina comprises 0.0001-1% by weight of the drink (page 7, paragraph 1), which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claim obvious.
Regarding claim 14, Yahiro teaches the invention as described above in claim 1, including the phycocyanin extract from spirulina comprises 0.0001-1% by weight of the drink (page 7, paragraph 1), which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claim obvious.
Regarding claim 15, Yahiro teaches the invention as described above in claim 1, including the drink is made from fruit juice (page 8, paragraphs 4-5; page 7, paragraph 7).
Regarding claim 19, Yahiro teaches the invention as described above in claim 2, including the method comprises bottling the drink under aseptic conditions (corresponding to aseptic filling) (page 12, paragraph 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yahiro (JP 2015-156854; English translation relied on for citations) in view of Helgason (US 2016/0324745) and AMTA (“Industrial Applications of Membranes, 2014, America’s Authority in Membrane Treatment, (AMTA)), as evidenced by Heneghan (Heneghan, C., “Why demand for aseptic packaging is increasing”, 2016, Food Dive, https://www.fooddive.com/news/why-demand-for-aseptic-packaging-is-increasing/424854/#:~:text=The%20aseptic%20packaging%20process%20allows,estimated%20six%20to%2012%20months.) as applied to claim 1 above, and further in view of Spikes (Spikes, J.D., “Photodegradation of Foods and Beverages”, 1981, Photochemical and Photobiological Reviews, pages 39-85; excerpt contains pages 39-43 and 69-70; previously cited).
Regarding claim 7, Yahiro teaches the invention as described above in claim 1, including the beverage comprises fruit juice (page 8, paragraphs 4-5; page 7, paragraph 7).  It does not teach that the obtained beverage is stored in darkness for 24 hours to 7 days.
However, Spikes teaches that photodegradation of fruit juice changes the color, flavor, and nutrient value (page 69, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Yahiro to include storing the obtained drink in the dark as taught by Spikes.  Since the obtained beverage of Yahiro comprises fruit juice, a skilled practitioner would be motivated to consult an additional reference such as Spikes in order to determine suitable storage conditions for the obtained beverage.  The teachings of Spikes would also suggest that keeping the obtained beverage in darkness throughout its storage period would be beneficial.  Therefore, storage of the obtained drink in darkness for 24 hours to 7 days is rendered obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claim 8: Applicant amended the claim which fully addresses the rejection and therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §103 of claims 1-6, 8-10, and 12-20 over Klamczynska and Chugh; claim 7 over Klamczynska, Chugh, and Spikes; claim 11 over Klamczynska, Chugh, and Borowitzka: Applicant’ arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that (1) the drink maintains a blue color for than six months; (2) the drink contains phycocyanin extract from spirulina; and (3) the step(c) of microfiltration is the only step used to sterilize the heat-sensitive compounds, including the phycocyanin.  Applicant argued that none of the cited references disclose spirulina and phycocyanin; therefore, one of ordinary skill in the art would not arrive at the claimed method by consulting the teachings of the cited prior art.  Applicant stated that Klamczynska focuses on the Chlorella species of microalgae and a skilled practitioner looking to prevent phycocyanin degradation would not consult this reference since this species of microalgae does not contain phycocyanin.  Applicant stated that Klamczynska does not teach sterilization by microfiltration and that the Examiner relied on Chugh to overcome the deficiencies of Klamczynska.  Applicant argued that Chugh only deals with skim milk which is not an ingredient recited by the present claims and that a skilled practitioner would not refer to this document for teachings regarding the prevention of phycocyanin degradation.  Applicant stated that the rationale for combining Klamczynska and Chugh is based only on the fact that Klamczynska discloses a method of flash pasteurization of milk and that the disclosure in Chugh does not teach microfiltration as the only sterilization step for heat-sensitive ingredients (Applicant’s Remarks, page 6, paragraph 1 – page 9, paragraph 4).
However, in the new grounds of rejection above, neither Klamczynska nor Chugh serve as prior art.  The features of amended claim 1 are fully taught by the combination of Yahiro, Helgason, and AMTA, wherein Yahiro teaches a beverage comprising spirulina pigment and fruit juice while the combination of Yahiro and AMTA teaches microfiltration of the heat-sensitive and non-sensitive ingredients.  Therefore, Applicant’s arguments regarding Klamczynska and Chugh are moot.
Applicant pointed to the Declaration filed on 1/14/2022 as showing that steps (c) and (d) of claim 1 resulted in a sample with a uniformly blue color which was maintained after one day of storage.  Applicant stated that the comparative sample wherein a preservative was used in lieu of step (c) and step (d) and the comparative sample wherein a heat treatment was applied to all ingredients lost their blue color after one day of storage.  Applicant stated that the sample maintained about 80% of its blue color after more than 90 days of storage and therefore, the claimed method showed unexpected results (Applicant’s Remarks, page 9, paragraph 5 – page 11, paragraph 4).
However, the combination of newly cited prior art applied to the present claims teaches the steps of microfiltration of heat-sensitive and non-sensitive ingredients.  Furthermore, it is known in the art that heat sterilization techniques degrade colors and flavors of liquids while non-thermal treatments such as microfiltration offer less deleterious effects as described in the Abstract and page 251, paragraph 1 of Chugh.  Therefore, the assertion of unexpected results regarding the preservation of the blue color in the sample subjected to microfiltration instead of thermal sterilization is not supported.  It is also known in the art that the presence of spoilage microorganisms and the subjection of foods to light, oxygen, heat, and humidity will result in a color change in the older food when compared to the food in its fresh form as stated in page 1, paragraphs 3-5 of Margoulas (Margoulas, A., “Protecting Your Family from Food Spoilage”, 2017, USDA, https://www.usda.gov/media/blog/2016/03/25/protecting-your-family-food-spoilage).  Since the comparative sample containing a preservative in lieu of the application of steps (c) and (d) still contains active spoilage organisms that degrade the color of the beverage, one skilled in the art would expect that this comparative sample would lose its blue color when compared to a sample that did not contain active spoilage microorganisms, which does not support the assertion of unexpected results.  Since new prior art has been applied in the rejections of claims 1-2, 5-10, 13-15, 19 and claims 3-4, 11-12, 16-18, 20 have been cancelled, Applicant’s arguments are moot and the rejection of the remaining claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791